DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content refers to first and second units which are not claimed or defined within the specification, as originally filed.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1, 8-9, and 1-13 recite the limitation “thermally managed assembly,” however, nowhere in the specification, as originally filed does it make mention of a thermally managed assembly.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Amendment
This action is in reply to the amendment filed on May 25, 2021.
The amendment to the specification filed May 25, 2021 is entered.
Claims 1-16 are currently pending and have been examined.
Claims 1, 8-9, and 11-13 are amended.
Claim 16 is new.
Applicant’s amendment to the Claim 1, overcomes the objection to the claims for minor informalities, set forth in the Non-Final Rejection mailed March 04, 2021.  The objection is withdrawn.
Applicant’s amendment to Claims 12-13, overcomes the rejection to the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, set forth in the Non-Final Rejection mailed March 04, 2021.  The rejection is withdrawn.
Applicant’s amendment to Claims 1, 8-9, and 11-13 overcomes the rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, set forth in the Non-Final Rejection mailed March 04, 2021.  The rejection is withdrawn.

Allowable Subject Matter
Claims 1-16 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, and specifically does not disclose the following:
A vehicle thermal management system, wherein, in a first separated mode, the first thermally managed assembly is connected to the chiller in a first separated thermal control loop and the second thermally managed assembly is connected to the radiator in a second separated thermal control loop; and in a second separated mode, the first thermally managed assembly is connected to the radiator in a third separated thermal control loop and the second thermally managed assembly is connected to the chiller in a fourth separated thermal control loop.
The closest prior art of record is (U.S. Patent Application Publication No. 2014/0216709) to Smith et al. hereinafter “Smith;” and (U.S. Patent Application Publication No. 2016/0344075) to Blatchley et al. hereinafter “Blatchley.”
The closest prior art Smith teaches a vehicle thermal management system with all of the features of Claim 1, including wherein, in a first separated mode, the first thermally managed assembly is connected to the chiller in a first separated thermal control loop and the second thermally managed assembly is connected to the radiator in a second separated thermal control loop; but fails to teach, the system wherein in a second separated mode, the first thermally managed assembly is connected to the radiator in a third separated thermal control loop and the second thermally managed assembly is connected to the chiller in a fourth separated thermal control loop.
The closest prior art Blatchley teaches a vehicle thermal management system including a closed loop battery cooling subsystem and a closed loop heating subsystem, 
However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art, to modify the teachings of the prior art, to provide a vehicle thermal management system, wherein, in a first separated mode, the first thermally managed assembly is connected to the chiller in a first separated thermal control loop and the second thermally managed assembly is connected to the radiator in a second separated thermal control loop; and in a second separated mode, the first thermally managed assembly is connected to the radiator in a third separated thermal control loop and the second thermally managed assembly is connected to the chiller in a fourth separated thermal control loop, as claimed in the amended Claim 1, in combination with all other claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks Pages 7-9, filed February 21, 2021, together with the Remarks filed May 25, 2021 with respect to Claims 1-16Rejection of March 04, 2021 has been withdrawn. 
Applicant's arguments filed May 25, 2021 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763